Citation Nr: 1822375	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-28 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for coronary artery disease, status post coronary artery bypass grafting and aortic valve replacement (CAD) from August 31, 2010 to January 7, 2015.

2.  Entitlement to a rating higher than 60 percent from January 7, 2015 to January 26, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO granted service connection for CAD and assigned an initial 30 percent rating, effective August 31, 2010.  After receiving additional evidence, the RO continued the initial 30 percent rating in a December 2011 decision.

In November 2012, the Veteran filed his notice of disagreement with the initial 30 percent rating, was issued a statement of the case in April 2014, and in June 2014 perfected his appeal to the Board.

In November 2016, the Board remanded the Veteran's appeal for additional development to include a new VA examination to determine the current severity of his CAD.

In April 2017, the RO granted a rating increase for the Veteran's CAD, evaluating it as 60 percent disabling effective January 7, 2015, and 100 percent disabling effective January 26, 2017, creating a staged rating, as indicated on the title page.  As this constitutes a partial grant of the benefits sought on appeal, this issue remains on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, as the Veteran has been granted the maximum schedular 100 percent rating from January 26, 2017, further discussion of the appropriate rating for that time period is unnecessary.







FINDING OF FACT

From August 31, 2010 to January 26, 2017, the Veteran's CAD was characterized by left ventricular dysfunction with an ejection fraction of 30 to 50 percent, but did not more nearly approximate chronic congestive heart failure; a workload of 3 METs or less resulting in in dyspnea, fatigue, angina, dizziness, or syncope; or a left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  From August 31, 2010 to January 7, 2015 the criteria for an initial rating of 60 percent, but not higher, for CAD, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code (DC) 7005 (2017).

2.  From January 7, 2015 to January 26, 2017 the criteria for a rating in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.104, DC 7005 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulations have been met in this case.  VA notified the Veteran in April 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in April 2017. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim by affording VA examinations in June 2011, and January 2017 which, for reasons indicated in the discussion below, were adequate to adjudicate the claim.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Neither the Veteran nor his representative has raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran contends that his CAD, rated under DC 7005, warrants an initial rating higher than 30 percent from August 31, 2010 to January 7, 2015, and higher than 60 percent from January 7, 2015 to January 26, 2017 as a result of his suffering congestive heart failure since 2006.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Pursuant to DC 7005 for evaluating coronary artery disease, more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants a 60 percent rating.  A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, note (2).

Private treatment records from May 2007 show that the Veteran underwent aortic valve replacement with coronary bypass surgery in December 2006, and a transesophageal echocardiogram secondary to a transthoracic echocardiogram performed in April 2007 found mild to moderate aortic insufficiency.  The Veteran was found to have left ventricular ejection fraction (LVEF) of 0.45, mild mitral regurgitation and mild tricuspid regurgitation.

The Veteran was afforded a VA examination in June 2011.  The examiner noted that the Veteran's treatment plan included taking continuous medication.  There was no history of percutaneous coronary intervention, myocardial infarction, or heart transplant.  The Veteran did not have congestive heart failure, and the lowest level of activity at which the Veteran reported dyspnea was greater than 5 but not greater than 7 METs.  There was no evidence of cardiac hypertrophy or dilatation, and left ventricular ejection fraction (LVEF) was 63 percent.  The examiner found that the left ventricle was normal in size with mild concentric hypertrophy.  The left ventricular systolic function appeared normal with an estimated ejection fraction of about 60 percent.  There was mild left atrial enlargement.  The right ventricle and atrium appeared normal in size.  There was mild mitral annular calcification and mild mitral regurgitation.  A bio prosthetic valve was seen in the aortic position with a peak gradient of 32 mmHg and a mean gradient plantar fasciitis 20 mmHg with mild aortic insufficiency.  There was mild tricuspid regurgitation, and the aortic root appeared normal in size.  The pericardium appeared normal with no evidence of pericardial effusion.

Treatment records from March 2012 indicated that the Veteran's ejection fraction was 56 percent.

A January 2015 VA treatment Echo report indicated that the Veteran had low normal overall left ventricular systolic function with an estimated ejection fraction of 50 percent, and an abnormal relaxation filling pattern of the left ventricle for age (stage 1 diastolic dysfunction).

A February 2016 VA Echo Report indicated that the Veteran had mildly reduced left ventricular systolic function with ejection fraction of 45 to 50 percent.

A January 2017 disabilities benefits questionnaire (DBQ) noted that the Veteran continued to take medications for his CAD and reported shortness of breath with strenuous activity, fatigue and dizziness.  The Veteran had not suffered a myocardial infarction, but did have chronic congestive heart failure with no episodes of acute congestive heart failure in the past year.  The Veteran had not suffered cardiac arrhythmia; infectious heart conditions; or pericardial adhesions.  There was no evidence of cardiac hypertrophy or cardiac dilatation.  The Veteran's LVEF was 45 to 50 percent and his inferior walls appeared hypokinetic.  The Veteran reported dyspnea, fatigue, and dizziness at greater than 5 but not greater than 7 METs.

For the period from August 31, 2010 to January 7, 2015, the Veteran's symptoms more closely approximate those contemplated by a 60 percent schedular rating.  While the Veteran's June 2011 VA examination report noted dyspnea at activity levels of greater than 5 but not greater than 7 METs, and LVEF was 63 percent, treatment records prior to January 7, 2015 indicate LVEF of between 45 and 56 percent.  As previously noted, an LVEF of 30 to 50 percent warrants a 60 percent schedular rating under DC 7005.  As the VA treatment records note an LVEF range between 45 and 56 percent prior to January 7, 2015, the evidence is at least evenly balanced as to whether a 60 percent rating under DC 7005 is warranted for this period.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to an initial rating of 60 percent for CAD is warranted from August 31, 2010 to January 7, 2015.

A rating in excess of 60 percent under DC 7005 is not warranted for the period from January 7, 2015 to January 26, 2017, or at any time since August 31, 2010.  The evidence of record does not indicate that prior to January 26, 2017, the Veteran suffered from chronic heart failure; dyspnea, fatigue, angina, dizziness, or syncope with a workload of 3 METs or less; or LVEF of less than 30 percent.  To the contrary, the Veteran's VA treatment records, including those from January 2015 and February 2016 note low normal overall left ventricular systolic function with an estimated ejection fraction of 50 percent, and mildly reduced left ventricular systolic function with ejection fraction of 45 to 50 percent respectively, symptoms which more closely approximate a 60 percent rating under DC 7005.  The evidence of record indicates that the Veteran has not suffered myocardial infarction, cardiac arrhythmia, infectious heart conditions, or pericardial adhesions, and there is no evidence of cardiac hypertrophy or cardiac dilatation.  Therefore, a higher schedular rating under DC 7000, 7003, 7006, or 7016 is not warranted at any time during the pendency of the claim.

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b) (1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case the issue was raised in the Veteran's November 2012 notice of disagreement, and in a September 2014 rating decision, the RO denied the Veteran's claim for TDIU.  The Veteran did not subsequently appeal this rating decision.  Therefore no further discussion of a TDIU is necessary. 

For the foregoing reasons, the preponderance of the evidence is against an initial rating in excess of 60 percent for the Veteran's CAD prior to January 26, 2017.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

ORDER

Entitlement to an initial rating of 60 percent, but not higher, from August 31, 2010 to January 7, 2015 for coronary artery disease, status post coronary artery bypass grafting and aortic valve replacement is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 60 percent from January 7, 2015 to January 26, 2017 for coronary artery disease, status post coronary artery bypass grafting and aortic valve replacement, is denied.



____________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


